Exhibit 10.3

 

EXECUTION VERSION

 

SUBSCRIPTION AGREEMENT

 

DATED AS OF SEPTEMBER 24, 2012

 

BY AND AMONG

 

AVENTINE RENEWABLE ENERGY HOLDINGS, INC.

 

AND

 

THE SUBSCRIBERS LISTED ON THE SIGNATURE PAGES HERETO

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page(s)

 

 

ARTICLE I DEFINITIONS

2

Section 1.1

Definitions

2

 

 

 

ARTICLE II AUTHORIZATION AND CLOSING

10

Section 2.1

Purchase and Sale of Common Shares

10

Section 2.2

The Closing

10

 

 

 

ARTICLE III CONDITIONS AT THE CLOSING

11

Section 3.1

Subscriber Conditions

11

Section 3.2

Company Conditions

13

Section 3.3

Company Closing Documents

14

Section 3.4

Subscriber Closing Documents

15

Section 3.5

Waiver

15

 

 

 

ARTICLE IV COVENANTS

15

Section 4.1

Public Disclosures

15

Section 4.2

FIRPTA

15

Section 4.3

Blue Sky Laws

15

Section 4.4

Consents and Approvals

16

Section 4.5

Form 8-K

16

Section 4.6

De-Listing

16

Section 4.7

Cancellation of Existing Warrants

16

Section 4.8

Issuance of Warrants

16

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE COMPANY

16

Section 5.1

Organization; Requisite Power and Authority; Qualification

17

Section 5.2

Equity Interests and Ownership

17

Section 5.3

Title; Sufficiency

18

Section 5.4

Authority

18

Section 5.5

Reverse Stock Split

18

Section 5.6

Warrants

18

Section 5.7

Transactions with Affiliates

18

Section 5.8

Shell Company Status

20

Section 5.9

Private Placement

20

Section 5.10

No Litigation

20

Section 5.11

No Brokers

20

 

 

 

ARTICLE VI REPRESENTATIONS AND WARRANTIES OF THE SUBSCRIBERS

21

Section 6.1

Investment Representations

21

Section 6.2

Authority

21

Section 6.3

No Litigation

22

Section 6.4

No Brokers

22

 

i

--------------------------------------------------------------------------------


 

ARTICLE VII MISCELLANEOUS

22

Section 7.1

Survival of Representations and Warranties

22

Section 7.2

Expenses

22

Section 7.3

Legends

23

Section 7.4

Successors and Assigns

24

Section 7.5

Entire Agreement

24

Section 7.6

Notices

24

Section 7.7

Construction and Interpretation

25

Section 7.8

Severability

25

Section 7.9

Counterparts

25

Section 7.10

Waivers and Amendments

26

Section 7.11

Remedies

26

Section 7.12

Governing Law

26

Section 7.13

Consent to Jurisdiction and Venue

26

Section 7.14

Waiver of Jury Trial

27

Section 7.15

Fiduciary Matters

27

 

 

 

Schedules

 

 

 

 

 

Schedule 1 – Subscriber Schedule

 

Disclosure Schedules

 

 

 

Exhibits

 

 

 

Exhibit A –

Stockholders Agreement

 

Exhibit B –

Registration Rights Agreement

 

Exhibit C –

Amended and Restated Bylaws

 

Exhibit D –

Amended and Restated Certificate of Incorporation

 

Exhibit E –

Form of Opinion of Akin Gump Strauss Hauer & Feld LLP

 

Exhibit F –

Warrant Agreement

 

 

ii

--------------------------------------------------------------------------------


 

SUBSCRIPTION AGREEMENT

 

This Subscription Agreement (as amended, modified or supplemented from time to
time, this “Agreement”) is made as of September 24, 2012, by and among Aventine
Renewable Energy Holdings, Inc., a Delaware corporation (the “Company”), and
each of the subscribers identified on the signature pages hereto as
“Subscribers” (each, a “Subscriber” and collectively, the “Subscribers”).

 

WHEREAS, on or prior to the Closing Date, the Company shall effectuate a reverse
stock split of 1 for 50 with respect to all of the issued and outstanding shares
of Common Stock of the Company (the “Reverse Stock Split”) and will file an
Amended and Restated Certificate of Incorporation in connection therewith;

 

WHEREAS, upon the terms and subject to the conditions set forth herein, (i) each
Subscriber wishes to retire, cancel or forgive that portion of the outstanding
balance of the Original Term Loan owed by the Company to each such Subscriber in
the amount set forth opposite such Subscriber’s name in column (3) of Schedule 1
hereto and (ii) certain Subscribers wish to lend to the Company a portion of the
outstanding balance of the New Term Loan in the amount set forth opposite such
Subscriber’s name in column (4) of Schedule 1 hereto, as consideration for the
aggregate number of shares of the Company’s Common Stock (after the Reverse
Stock Split has been effectuated) set forth opposite such Subscriber’s name in
column (5) of Schedule 1 hereto (collectively, the “Common Shares”), and the
Company wishes to issue and sell the Common Shares in exchange for such
consideration and each such Subscriber wishes to purchase the Common Shares from
the Company;

 

WHEREAS, the Company and each of the Subscribers are executing and delivering
this Agreement in reliance upon an exemption from securities registration
afforded by the provisions of Section 4(a)(2) of the Securities Act and Rule 506
of Regulation D (“Regulation D”) as promulgated by the Commission under the
Securities Act;

 

WHEREAS, in connection with the issuance of the Common Shares, the parties
hereto will execute and deliver (i) a Stockholders Agreement, dated as of the
Closing Date, by and among the Company, each of the investors identified on the
signature pages thereto as “Investors” and each of the other parties identified
on the signature pages thereto as “Existing Stockholders,” in the form attached
hereto as Exhibit A (as amended, modified or supplemented from time to time, the
“Stockholders Agreement”), and (ii) a Registration Rights Agreement, dated as of
the Closing Date, by and among the Company and the Holders (as defined therein),
in the form attached as Exhibit B hereto, pursuant to which the Company will
agree to provide certain registration rights under the Securities Act and
applicable state securities laws (as amended, modified or supplemented from time
to time, the “Registration Rights Agreement”); and

 

WHEREAS, in connection with the transactions contemplated hereby, the Company
will adopt the Amended and Restated Bylaws.

 

NOW, THEREFORE, in consideration of the mutual premises, representations,
warranties, covenants and agreements contained herein, and for other good and
valuable

 

Signature Page to Subscription Agreement

 

--------------------------------------------------------------------------------


 

consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby subject to the conditions set forth herein,
the parties agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1                                      Definitions.  For the purposes
of this Agreement, the following terms have the meanings set forth below:

 

“8-K Filing” has the meaning set forth in Section 4.5.

 

“ABL Agent” means Wells Fargo Capital Finance, LLC.

 

“Administrative Agent” means Citibank, N.A.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  Notwithstanding the
foregoing, solely for the purpose of the definition of “Affiliate”, no
Subscriber shall be deemed to Control the Company solely because such Subscriber
(or an Affiliate of an Approved Fund of such Subscriber), in its capacity as a
Subscriber:  (a) has the right to, or otherwise participates in, the selection
of the initial Board on the Closing Date; (b) has the right to, or otherwise
participates in, the selection of any observer to the Board from time to time;
(c) is the owner of Company Stock long as such Subscriber, together with its
Affiliates and Approved Funds, owns less than 40% of the Company Stock on a
Fully-Diluted Basis; or (d) may be deemed to be acting together with other
Subscribers as a group (within the meaning of Section 13(d) of the Exchange Act,
or any successor provision thereto).

 

“Agreement” has the meaning set forth in the preamble.

 

“Agreement Among Lenders” means that certain Agreement Among Lenders, by and
among the Term Loan A Lenders (as defined in the Amended and Restated Senior
Term Loan Facility) and the Term Loan B Lenders (as defined in the Amended and
Restated Senior Term Loan Facility), dated as of the Closing Date, as may be
amended, restated, supplemented or otherwise modified from time to time.

 

“Amended and Restated Bylaws” means the Second Amended and Restated Bylaws of
the Company, to be effective as of the Closing Date, attached hereto as Exhibit
C, as further amended or restated from time to time.

 

“Amended and Restated Certificate of Incorporation” means the Fourth Amended and
Restated Certificate of Incorporation of the Company, to be effective as of or
prior to the Closing Date, attached hereto as Exhibit D, as further amended or
restated from time to time.

 

“Amended and Restated Senior Term Loan Facility” means that certain Amended and
Restated Senior Secured Term Loan Credit Agreement, dated as of the Closing

 

2

--------------------------------------------------------------------------------


 

Date, among the Company, as borrower, the lenders from time to time party
thereto and the Administrative Agent, as collateral agent and administrative
agent, as may be amended, restated, supplemented, or otherwise modified from
time to time.

 

“Applicable Law” means all laws, statutes, common law ordinances, codes, rules,
regulations, Orders, decrees, judgments, court decisions, writs, injunctions,
consent decrees, rulings, binding policies, executive Orders, and other
pronouncements by or requirements of a Governmental Authority having the force
or effect of law, including the common law.

 

“Approved Fund” means any Fund that is administered or managed by (a) a
Subscriber, (b) an Affiliate of a Subscriber or (c) an entity or an Affiliate of
an entity that administers or manages a Subscriber.

 

“Aventine Companies” means, collectively, the Company, Aventine Power, LLC,
Aventine Renewable Energy, Inc., Aventine Renewable Energy — Aurora West, LLC,
Aventine Renewable Energy — Mt Vernon, LLC, Nebraska Energy, L.L.C., Aventine
Renewable Energy — Canton, LLC, and any direct or indirect wholly-owned
Subsidiary of the Company formed after the date hereof.

 

“Board” means the board of directors of the Company.

 

“Capital Stock” means (a) in the case of a corporation, corporate stock
(including all classes of common stock and preferred stock); (b) in the case of
an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock; (c) in the case of a partnership or limited liability company,
partnership (whether general or limited) or limited liability company interests;
and (d) any other interest or participation that confers on a Person the right
to receive a share of the profits and losses of, or distributions of assets of,
the issuing Person.

 

“Closing” has the meaning set forth in Section 2.2.

 

“Closing Date” means the date on which the transactions contemplated by the
Financing Documents close.

 

“Commission” means the United States Securities and Exchange Commission and any
Governmental Authority succeeding to the functions thereof.

 

“Common Shares” has the meaning set forth in the recitals.

 

“Common Stock” means shares of common stock of the Company, par value $0.001 per
share.

 

“Company” has the meaning set forth in the preamble.

 

“Company Stock” means all authorized, issued and outstanding shares of Common
Stock and all other Equity Interests in the Company.

 

3

--------------------------------------------------------------------------------


 

“Contractual Obligation” means, as to any Person, any Organizational Document of
such Person and any provision of any security issued by such Person or of any
written agreement, instrument or other undertaking to which such Person is a
party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Disclosure Schedules” has the meaning set forth in Article V.

 

“Equity Documents” means, collectively, this Agreement, the Stockholders
Agreement, the Registration Rights Agreement, the Warrant Agreement, the
Warrants and each of the other documents and agreements entered into by the
parties thereto (other than the Financing Documents) in connection with the
transactions contemplated by this Agreement and, in each case, as in effect on
the Closing Date and as amended, supplemented or otherwise modified from time to
time.

 

“Equity Interests” means, with respect to any Person, all Capital Stock and all
Stock Equivalents of such Person.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar federal law then in force.

 

“Existing ABL Facility” means that certain Second Amended and Restated Credit
Agreement, dated as of the Closing Date, among the Company, Aventine Renewable
Energy — Aurora West, LLC, Aventine Renewable Energy — Mt Vernon, LLC, Aventine
Renewable Energy — Canton, LLC, Aventine Power, LLC and Nebraska Energy, L.L.C.,
as borrowers, and the ABL Agent, as lender and agent, as may be amended,
restated, supplemented or otherwise modified from time to time.

 

“Existing Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of March 15, 2010, by and among the Company, Brigade Capital
Management, LLC, Whitebox Advisors LLC and Senator Investment Group LP.

 

“Existing Warrants” means those warrants issued pursuant to that Warrant
Agreement, dated as of March 15, 2010, between the Company and American Stock
Transfer & Trust Company, LLC.

 

“Financing Documents” means each of the Existing ABL Facility, the Amended and
Restated Senior Term Loan Facility, the Intercreditor Agreement, the Agreement
Among Lenders, the Omnibus Amendment and each of the other documents and
agreements entered into by the parties thereto (other than the Equity Documents)
in connection with the transactions contemplated by each such agreement.

 

“Fully-Diluted Basis” means the number of shares of Common Stock that would be
outstanding, as of the date of computation, based on the number of outstanding
shares of

 

4

--------------------------------------------------------------------------------


 

Common Stock and assuming that all issued and outstanding Stock Equivalents had
been converted, exercised or exchanged.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, that are applicable
to the circumstances as of the date of determination.

 

“Governmental Authority” means any transnational, domestic or foreign federal,
state or local, governmental authority, department, court, agency or official,
including any political subdivision thereof, and any applicable industry
self-regulatory organization.

 

“Indebtedness”  means, with respect to any Person at any date of determination
(without duplication):

 

(a)                                  all indebtedness of such Person for
borrowed money;

 

(b)                                 all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments;

 

(c)                                  all obligations of such Person in respect
of letters of credit or other similar instruments (including reimbursement
obligations with respect thereto, but excluding obligations with respect to
trade letters of credit securing obligations (other than obligations described
in clause (a) or (b) above or (e), (f) or (g) below) entered into in the
ordinary course of business of such Person to the extent such letters of credit
are not drawn upon or, if drawn upon, to the extent such drawing is reimbursed
no later than the third business day following receipt by such Person of a
demand for reimbursement);

 

(d)                                 all obligations of such Person to pay the
deferred and unpaid purchase price of any property or services, which purchase
price is due more than six months after the date of placing such property in
service or taking delivery and title thereto or the completion of such services,
except Trade Payables (as defined in the Amended and Restated Senior Term Loan
Facility);

 

(e)                                  all Capitalized Lease Obligations (as
defined in the Amended and Restated Senior Term Loan Facility) and Attributable
Debt (as defined in the Amended and Restated Senior Term Loan Facility);

 

(f)                                    all Indebtedness of other Persons secured
by a Lien on any asset of such Person, whether or not such Indebtedness is
assumed by such Person; provided that the amount of such Indebtedness shall be
the lesser of (i) the Fair Market Value of such asset at such date of
determination and (ii) the amount of such Indebtedness;

 

5

--------------------------------------------------------------------------------


 

(g)                                 all Indebtedness of other Persons Guaranteed
(as defined in the Amended and Restated Senior Term Loan Facility) by such
Person to the extent such Indebtedness is Guaranteed by such Person;

 

(h)                                 to the extent not otherwise included in this
definition, obligations under Hedging Agreements (as defined in the Amended and
Restated Senior Term Loan Facility) (including Interest Rate Agreements (as
defined in the Amended and Restated Senior Term Loan Facility)); and

 

(i)                                     all Disqualified Stock (as defined in
the Amended and Restated Senior Term Loan Facility) issued by such Person with
the amount of Indebtedness represented by such Disqualified Stock being equal to
the greater of its voluntary or involuntary liquidation preference and its
maximum fixed repurchase price, but excluding accrued dividends, if any.

 

The amount of Indebtedness of any Person at any date shall be the outstanding
balance at such date of all unconditional obligations as described above and,
with respect to contingent obligations, the maximum liability upon the
occurrence of the contingency giving rise to the obligation; provided that:

 

(i)                                     the amount outstanding at any time of
any Indebtedness issued with original issue discount is the face amount of such
Indebtedness less the remaining unamortized portion of the original issue
discount of such Indebtedness at such time as determined in conformity with
GAAP;

 

(ii)                                  money borrowed and set aside at the time
of the incurrence of any Indebtedness in order to prefund the payment of the
interest on such Indebtedness shall not be deemed to be “Indebtedness” so long
as such money is held to secure the payment of such interest; and

 

(iii)                               Indebtedness shall not include:

 

(A)                              any liability for federal, state, local or
other taxes;

 

(B)                                performance, surety or appeal bonds provided
in the ordinary course of business; or

 

(C)                                agreements providing for indemnification,
adjustment of purchase price or similar obligations, or Guarantees or letters of
credit, surety bonds or performance bonds securing any obligations of the
Company or any of its Subsidiaries pursuant to such agreements, in any case,
incurred in connection with the disposition of any business, assets or a
Subsidiary (other than Guarantees of Indebtedness incurred by any Person
acquiring all or any portion of such business, assets or Subsidiary for the
purpose of financing such acquisition), so long as the principal amount does not
exceed the gross proceeds actually received by the Company or any of its
Subsidiaries in connection with such disposition.

 

“Independent Director” means a member of the Board who is not (a) Affiliated
with any of the Stockholders (as defined in the Stockholders Agreement), (b) the
CEO Director

 

6

--------------------------------------------------------------------------------


 

(as defined in the Stockholders Agreement) or (c) any other officer, employee or
member of the Company’s management team.

 

“Intercreditor Agreement” means that certain Second Amended and Restated
Intercreditor Agreement, dated as of the Closing Date, among the Administrative
Agent, the Collateral Agent (as defined in the Amended and Restated Senior Term
Loan Facility) and the ABL Agent, as may be amended, restated, supplemented or
otherwise modified from time to time, which agreement amends and restates the
Original Intercreditor Agreement.

 

“IRC” means the Internal Revenue Code of 1986, as amended, and any reference to
any particular IRC section shall be interpreted to include any revision of or
successor to that section regardless of how numbered or classified.

 

“IRS” means the United States Internal Revenue Service.

 

“Knowledge of the Company” or “that the Company has Knowledge of” and words and
phrases of similar import shall mean the actual knowledge, after a reasonable
inquiry, of either the Company’s chief executive officer or chief financial
officer.

 

“Lien” means any mortgage, deed of trust, pledge, security interest,
encumbrance, lien or charge of any kind (including, without limitation, any
conditional sale or other title retention agreement or lease in the nature
thereof or any agreement to give any security interest).

 

“Material Adverse Effect” means a material adverse effect upon (a) the business,
assets, operations, property, condition (financial or otherwise) or material
agreements of the Company and its Subsidiaries, taken as a whole, (b) the
ability of the Company or any of its Subsidiaries to perform their respective
obligations under the Equity Documents, or (c) the validity or enforceability of
the Amended and Restated Senior Term Loan Facility or any of the other Financing
Documents, or, as of the Closing Date and thereafter, so long as Lenders (as
defined in the Amended and Restated Senior Term Loan Facility) (or their
Affiliates or Approved Funds) having an aggregate Applicable Percentage (as
defined in the Amended and Restated Senior Term Loan Facility) of the
outstanding principal amount of the Term Loans (as defined in the Amended and
Restated Senior Term Loan Facility) in excess of 50.01% continue to beneficially
own, directly or indirectly, a majority of the Common Stock of the Company, any
of the Equity Documents to which the Subscribers are a party; the rights or
remedies of the Agents (as defined in the Amended and Restated Senior Term Loan
Facility) or the Lenders under the Financing Documents, or, as of the Closing
Date and thereafter, so long as Lenders (or their Affiliates or Approved Funds)
having an aggregate Applicable Percentage of the outstanding principal amount of
the Term Loans in excess of 50.01% continue to beneficially own, directly or
indirectly, a majority of the Common Stock of the Company, the rights or
remedies of the Subscribers under the Equity Documents.

 

“New Term Loan” means the new term loan A of $30,000,000 defined as “Term Loan
A” funded by certain of the Subscribers pursuant to the Amended and Restated
Senior Credit Facility.

 

7

--------------------------------------------------------------------------------


 

“Officer’s Certificate” means a certificate signed by the applicable company’s
chief executive officer or chief financial officer, stating that (a) the officer
signing such certificate has made or has caused to be made such investigations
as are reasonably necessary in order to permit him to verify the accuracy of the
information set forth in such certificate and (b) to the best of such officer’s
knowledge, such certificate does not misstate any material fact and does not
omit to state any material fact necessary to make the certificate not
misleading.

 

“Omnibus Amendment” means the Omnibus Amendment, dated as of the Closing Date,
by and among the Company, the Subsidiary Guarantors (as defined in the Amended
and Restated Senior Term Loan Facility), the Collateral Agent (as defined in the
Amended and Restated Senior Term Loan Facility) and the Administrative Agent,
amending and ratifying (as so amended) the Security Agreement (as defined in the
Amended and Restated Senior Term Loan Facility) and the Subsidiary Guaranty (as
defined in the Amended and Restated Senior Term Loan Facility).

 

“Order” means any writ, judgment, decree, injunction, stipulation, determination
or award or similar order of any Governmental Authority.

 

“Organizational Documents” means, with respect to any Person that is a
corporation, its articles or certificate of incorporation or memorandum and
articles of association, as the case may be, and bylaws; with respect to any
Person that is a partnership, its certificate of partnership and partnership
agreement; with respect to any Person that is a limited liability company, its
certificate of formation and limited liability company or operating agreement;
with respect to any Person that is a trust or other entity, its declaration or
agreement of trust or other constituent document; and with respect to any other
Person, its comparable organizational documents, in each case, as have been
amended or restated.

 

“Original Credit Agreement” means that certain Senior Secured Term Loan Credit
Agreement, dated as of December 22, 2010, among the Company, as borrower, the
Administrative Agent, as administrative agent and collateral agent, the lenders
party thereto, Citigroup Global Market Inc. and Jefferies Finance LLC, as joint
lead arrangers and joint book-runners, and the Administrative Agent and
Jefferies Finance, LLC, as co-syndication agents, as amended, restated,
supplemented, or otherwise modified from time to time.

 

“Original Intercreditor Agreement” means the Amended and Restated Intercreditor
Agreement, dated as of July 20, 2011, among the Agents (as defined in the
Amended and Restated Senior Term Loan Facility) and the ABL Agent, as may have
been amended, supplemented or otherwise modified as of the Closing Date.

 

“Original Term Loan” means the term loans made under the Original Credit
Agreement, including all principal, interest, capitalized interest, fees and
expenses.

 

“Permitted Liens” has the meaning set forth in the Amended and Restated Senior
Term Loan Facility.

 

“Person” means any individual, corporation, partnership, limited liability
company, limited liability partnership, firm, joint venture, association,
joint-stock company,

 

8

--------------------------------------------------------------------------------


 

trust, unincorporated organization, governmental, judicial or regulatory body,
business unit, division or other entity of any kind or nature.

 

“Preferred Stock” means the shares of preferred stock of the Company, par value
$0.001 per share.

 

“Plan” has the meaning set forth in Section 5.2(b).

 

“Purchase Price” has the meaning set forth in Section 2.1.

 

“Registration Rights Agreement” has the meaning set forth in the recitals.

 

“Regulation D” has the meaning set forth in the recitals.

 

“Required Subscribers” means the Subscribers holding at least a majority of the
aggregate Common Shares listed on Schedule 1.

 

“Reverse Stock Split” has the meaning set forth in the recitals.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such rule.

 

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal law then in force.

 

“Stockholders Agreement” has the meaning set forth in the recitals.

 

“Stock Equivalents” means any (a) warrants, options or other right to subscribe
for, purchase or otherwise acquire any shares of Common Stock or any other class
or series of Capital Stock of the Company or (b) any securities convertible into
or exchangeable for shares of Common Stock or any other class or series of
Capital Stock of the Company.

 

“Subscriber” has the meaning set forth in the preamble.

 

“Subsidiary” means, with respect to any specified Person, (a) any corporation,
association or other business entity of which more than 50% of the total voting
power of shares of Capital Stock entitled (without regard to the occurrence of
any contingency) to vote in the election of directors, managers or trustees of
the corporation, association or other business entity is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person (or a combination thereof); and (b) any partnership
(i) the sole general partner or the managing general partner of which is such
Person or a Subsidiary of such Person or (ii) the only general partners of which
are that Person or one or more Subsidiaries of that Person (or any combination
thereof).

 

“Transfer” means (a) when used as a noun, any transfer, donation, sale,
assignment, pledge, encumbrance, hypothecation, gift, bequest, creation of a
security interest in or lien on, or other disposition, irrespective of whether
any of the foregoing are effected with or

 

9

--------------------------------------------------------------------------------


 

without consideration, voluntarily or involuntarily, directly or indirectly,
conditionally or unconditionally, by operation of law or otherwise, inter vivos
or upon death (including an indirect transfer of Equity Interests occurring as a
result of the transfer of Equity Interests in any Person which has a direct or
indirect interest in such Equity Interests); or (b) when used as a verb, means
to make a Transfer.

 

“Warrants” means the five-year warrants to be issued by the Company pursuant to
the Warrant Agreement to purchase 787,855 shares of Common Stock at an initial
exercise price of $61.75 per share, subject to adjustment as provided in the
Warrant Agreement.

 

“Warrant Agreement” means that certain Warrant Agreement, dated as of the
Closing Date, between the Company and American Stock Transfer & Trust Company,
LLC, as warrant agent, attached hereto as Exhibit F, as further amended or
restated from time to time.

 

ARTICLE II

 

AUTHORIZATION AND CLOSING

 

Section 2.1                                      Purchase and Sale of Common
Shares.  On the terms and subject to the conditions contained in this Agreement,
and in reliance upon the representations, warranties and covenants set forth in
this Agreement, at the Closing, the Company shall issue, sell, convey, transfer
and assign to the Subscribers, and the Subscribers shall subscribe for, purchase
and acquire from the Company, 2,186,298 shares of the Company’s Common Stock in
the aggregate, in the respective amounts set forth opposite each Subscriber’s
name in column (5) of Schedule 1 hereto, free and clear of all Liens, other than
Liens limiting the Transfer of the Common Shares arising under (a) Applicable
Laws and (b) the Stockholders Agreement.  The aggregate amount of (i) that
portion of the outstanding balance of the Original Term Loan that is retired,
canceled or forgiven by the Subscribers and (ii) that portion of the outstanding
balance of the New Term Loan that is funded by certain of the Subscribers, as
consideration for the aggregate number of Common Shares to be purchased by each
such Subscriber from the Company at Closing (the “Purchase Price”) shall be the
amounts set forth opposite such Subscriber’s name in column (3) and column (4),
as applicable, of Schedule 1 hereto.

 

Section 2.2                                      The Closing.  The closing of
the purchase and sale of the Common Shares (the “Closing”) shall take place at
the offices of Schulte Roth & Zabel LLP, 919 Third Avenue, New York, New York
10022 on the Closing Date.  At the Closing, the Company shall deliver to each
Subscriber the Common Shares to be purchased by each such Subscriber registered
in such Subscriber’s or its nominee’s name, upon delivery of the payment of the
Purchase Price therefor as contemplated in this Section 2.2.  Delivery of such
Common Shares shall be made by a book-entry record with the Company’s transfer
agent and the Company shall deliver evidence of such record from the transfer
agent to the Subscribers’ counsel. Each Subscriber shall pay the Purchase Price
by executing and delivering the Amended and Restated Senior Term Loan Facility
evidencing (a) the retirement, cancellation or forgiveness of that portion of
the outstanding balance of the Original Term Loan as set forth opposite such
Subscriber’s name in column (3) of Schedule 1 hereto and (b) the funding by
certain of the Subscribers of the outstanding balance of the New Term Loan as
set forth opposite such Subscriber’s name in column (4) of Schedule 1 hereto.

 

10

--------------------------------------------------------------------------------


 

ARTICLE III

 

CONDITIONS AT THE CLOSING

 

Section 3.1                                      Subscriber Conditions.  Subject
to Section 3.5, the obligation of each Subscriber hereunder to purchase the
Common Shares at the Closing is subject to the satisfaction, on or before the
Closing Date, of each of the following conditions:

 

(a)                                  Representations, Warranties and Covenants. 
(i) The representations and warranties set forth in Article V shall be true and
correct in all material respects on the date hereof and in all material respects
on the Closing Date as though then made, except in the case of the
representations and warranties set forth in Section 5.2 (Equity Interests and
Ownership), Section 5.7(c) (Transactions with Affiliates) and Section 5.9
(Private Placement), which shall be true and correct in all respects on the date
hereof and in all respects on the Closing Date as though then made, and (ii) the
Company shall have performed and complied with, in all material respects, all of
the covenants required to be performed by it hereunder on or prior to the
Closing Date.

 

(b)                                 Amended and Restated Certificate of
Incorporation; Amended and Restated Bylaws.

 

(i)                                     The Company shall have duly adopted,
executed and filed with the Secretary of State of the State of Delaware the
Amended and Restated Certificate of Incorporation.  The Amended and Restated
Certificate of Incorporation shall be in full force and effect under the laws of
the State of Delaware as of the Closing and shall not have been further amended
or modified.

 

(ii)                                  The Company shall have duly approved and
adopted the Amended and Restated Bylaws.  The Amended and Restated Bylaws shall
be in full force and effect under the laws of the State of Delaware as of the
Closing and shall not have been further amended or modified.

 

(c)                                  Securities Law Compliance; De-Registration.

 

(i)                                     The Company shall have made any required
filings under all Applicable Laws necessary to consummate the issuance of the
Common Shares pursuant to this Agreement in compliance with such Applicable
Laws, except to the extent any such required filings may be made following the
Closing in compliance with such Applicable Laws.

 

(ii)                                  Other than the filing of an amendment to
its Form 10-Q for the quarter ended March 31, 2012, a Form 12b-25 and a Form 15
and having its post-effective amendment to its Registration Statement on Form
S-1 (333-132881) filed for the purpose of deregistering the securities covered
thereby declared effective by the Commission, the Company shall have taken all
actions, and shall have done or caused to be done all things, including
obtaining all approvals, consents, notices and filings, required under
Applicable Laws within its control necessary to effectuate the deregistration of
its Common Stock and/or suspension of its reporting requirements under the
Exchange Act.

 

11

--------------------------------------------------------------------------------


 

(d)                                 Approvals.  All consents, approvals, notices
and filings of any Governmental Authority or third party in connection with the
purchase and sale of the Common Shares contemplated by this Agreement shall have
been obtained without any action being taken or threatened by any competent
Governmental Authority or third party that would restrain, prevent or otherwise
impose adverse conditions on the purchase and sale of the Common Shares
contemplated by this Agreement.

 

(e)                                  Reverse Stock Split.  The Reverse Stock
Split shall have been duly authorized and effectuated by the Company in
accordance with Applicable Laws and all consents, approvals, notices and filings
of any Governmental Authority or third party in connection with the Reverse
Stock Split shall have been obtained, such that, immediately prior to the
Closing, the issued and outstanding Capital Stock of the Company shall consist
of approximately 167,146 shares of Common Stock and 0 shares of Preferred Stock.

 

(f)                                    Financing.

 

(i)                                     The transactions set forth in Section
2.01 of the Amended and Restated Senior Term Loan Facility shall have been
consummated in accordance with the terms and conditions set forth in the Amended
and Restated Senior Term Loan Facility.

 

(ii)                                  Each of the Administrative Agent and the
ABL Agent shall have approved the transactions contemplated by the Financing
Documents.

 

(iii)                               Each of the Financing Documents shall have
been executed and delivered by the parties thereto, which shall be in form and
substance satisfactory to the Required Subscribers.

 

(g)                                 Opinion of Akin Gump Strauss Hauer & Feld
LLP.  The Subscribers shall have been furnished with an opinion of Akin Gump
Strauss Hauer & Feld LLP, counsel to the Company, dated as of the Closing Date,
in the form attached hereto as Exhibit E.

 

(h)                                 Insurance.  The Aventine Companies shall
have in place director and officer insurance coverage for each of their
respective directors and officers who are, or have been designated pursuant to
the Equity Documents, as directors and officers of the Aventine Companies.  The
director and officer insurance shall be in amount and upon terms and conditions
not less favorable than currently maintained by the Company, satisfactory in
form and substance to the Required Subscribers.

 

(i)                                     Termination of the Existing Registration
Rights Agreement.  The Existing Registration Rights Agreement shall have been
amended and terminated (effective immediately prior to the Closing) pursuant to
the Amendment and Termination of the Registration Rights Agreement, made as of
September 24, 2012, by and among the Company and the holders of the Company’s
common stock set forth on the signature pages thereto.

 

(j)                                     Intentionally omitted.

 

12

--------------------------------------------------------------------------------


 

(k)                                  Proceedings.  All corporate and other
proceedings required to be taken by the Company in connection with the
transactions contemplated by the Equity Documents to be consummated at or prior
to the Closing shall have been taken.

 

(l)                                     Material Adverse Effect.  Since August
17, 2012, no event, circumstance or change shall have occurred that has caused
or evidences, a Material Adverse Effect.

 

(m)                               Litigation.  There shall exist no action,
suit, investigation, litigation or proceeding affecting any of the Aventine
Companies pending or threatened before any court, Governmental Authority or
arbitrator that (i) could be reasonably likely to have a Material Adverse Effect
other than the matters described on Schedule 3.1(m) hereto or (ii) purports to
affect the legality, validity or enforceability of this Agreement or any other
Equity Document or the consummation of the transactions contemplated hereby or
thereby.

 

(n)                                 No Restraints.  There shall be no effective
Order issued by a Governmental Authority of competent jurisdiction, no action,
suit, proceeding, claim or dispute shall have been commenced by any Governmental
Authority for the purpose of obtaining any such Order and no written notice
shall have been received by the Company from any Governmental Authority, that,
in each case, (a) would restrain, restrict, prevent, impair, materially delay or
restructure the transactions as contemplated by this Agreement or any other
Equity Document or (b) would reasonably be expected to have a Material Adverse
Effect.

 

Section 3.2                                      Company Conditions.  Subject to
Section 3.5, the obligation of the Company hereunder to issue the Common Shares
at the Closing is subject to the satisfaction, on or before the Closing Date, of
each of the following conditions:

 

(a)                                  Representations, Warranties and Covenants. 
(i) The representations and warranties set forth in Article VI shall be respects
true and correct in all material respects on the date hereof and in all material
respects on the Closing Date as though then made (except in the case of
representations and warranties set forth in Sections 6.1(a), (b), (c), (d), (e)
and (f), which shall be true and correct in all respects), and (ii) each
Subscriber shall have performed and complied with, in all material respects, all
of the covenants required to be performed by it hereunder on or prior to the
Closing Date.

 

(b)                                 Amended and Restated Certificate of
Incorporation.  The Amended and Restated Certificate of Incorporation shall be
in full force and effect under the laws of the State of Delaware as of the
Closing.

 

(c)                                  Approvals.  All consents, approvals,
notices and filings of any Governmental Authority or third party in connection
with the purchase and sale of the Common Shares contemplated by this Agreement
shall have been obtained without any action being taken or threatened by any
competent Governmental Authority or third party that would restrain, prevent or
otherwise impose adverse conditions on the purchase and sale of the Common
Shares contemplated by this Agreement.

 

(d)                                 Financing.

 

13

--------------------------------------------------------------------------------


 

(i)                                     The transactions set forth in Section
2.01 of the Amended and Restated Senior Term Loan Facility shall have been
consummated in accordance with the terms and conditions set forth in the Amended
and Restated Senior Term Loan Facility.

 

(ii)                                  Each of the Administrative Agent and the
ABL Agent shall have approved the transactions contemplated by the Financing
Documents.

 

(iii)                               Each of the Financing Documents shall have
been executed and delivered by the parties thereto, which shall be in form and
substance satisfactory to the Company.

 

Section 3.3                                      Company Closing Documents. The
Company shall have delivered to each Subscriber, or counsel for the Subscribers,
all of the following documents on or prior to the Closing Date:

 

(a)                                  an Officer’s Certificate, dated as of the
Closing Date, stating that the conditions specified in Section 3.1(a), (b)(i)
(first sentence), (b)(ii) (first sentence), (c), (d), (e), (h) (first sentence),
(i), (k), (l), (m) and (n) (in each case qualified by knowledge, where
appropriate), have been satisfied;

 

(b)                                 certified copies of (i) the resolutions (or
unanimous written consents) duly adopted by the Board authorizing the execution,
delivery and performance of each of the Equity Documents, the filing of the
Company’s Amended and Restated Certificate of Incorporation, the authorization
and adoption of the Amended and Restated Bylaws, the issuance and sale of the
Common Shares and the consummation of all other transactions contemplated by
each of the Equity Documents and (ii) the resolutions (or written consents) duly
adopted by the Company’s stockholders adopting the Company’s Amended and
Restated Certificate of Incorporation;

 

(c)                                  a certified copy from the Delaware
Secretary of State of the Amended and Restated Certificate of Incorporation, as
amended to give effect to the Reverse Stock Split, and a copy of the Amended and
Restated Bylaws certified by a Secretary or Assistant Secretary of the Company;

 

(d)                                 a certificate evidencing the formation and
good standing of each of the Aventine Companies in each such entity’s
jurisdiction of formation issued by the Secretary of State (or equivalent) of
such jurisdiction of formation, dated reasonably near the Closing Date;

 

(e)                                  (i) duly executed counterparts to each of
the Equity Documents to be executed on or prior to the Closing Date to which it
is a party and (ii) duly executed counterparts of each other signatory,  other
than the Subscribers, to each of the Equity Documents to be executed on or prior
to the Closing Date to which each such other signatory is a party; and

 

(f)                                    such other documents relating to the
transactions contemplated by the Equity Documents as the Required Subscribers
may reasonably request.

 

14

--------------------------------------------------------------------------------


 

Section 3.4                                      Subscriber Closing Documents.
The Subscribers shall have delivered to the Company, or counsel for the Company,
(a) a duly executed counterpart of the Amended and Restated Senior Term Loan
Facility evidencing (i) the retirement, cancellation or forgiveness of that
portion of the outstanding balance of the Original Term Loan as set forth
opposite such Subscriber’s name in column (3) of Schedule 1 hereto and (ii) the
funding of that portion of the outstanding balance of the New Term Loan as set
forth opposite such Subscriber’s name in column (4) of Schedule 1 hereto, (b)
duly executed counterparts to each of the Equity Documents to be executed on or
prior to the Closing Date to which it is a party and (c) duly executed
counterparts of each other signatory, other than the Company, to each of the
Equity Documents to be executed on or prior to the Closing Date to which each
such other signatory is a party.

 

Section 3.5                                      Waiver.  The conditions
specified in this Article III are for the benefit of the Subscribers and the
Company, as applicable, and any condition for the benefit of such party may be
waived at any time by the Required Subscribers and the Company, as applicable,
in their and its sole discretion if consented to by such Required Subscribers or
the Company, as applicable; provided, that no such waiver shall be effective
against any Subscriber or the Company, as applicable unless it is set forth in a
writing executed by the Required Subscribers or the Company, as applicable.

 

ARTICLE IV

 

COVENANTS

 

Section 4.1                                      Public Disclosures.  From and
after the date hereof, the Company shall not, nor shall it permit any of the
Aventine Companies or their respective Controlled Affiliates to, disclose any
Subscriber’s name or identity as an investor in the Aventine Companies in any
press release, public disclosure filing or other public announcement or in any
document or material filed with any Governmental Authority, without the prior
written consent of such Subscriber, in its sole discretion, unless such
disclosure is required by Applicable Laws or by Order of a court of competent
jurisdiction, in which case the Company shall give prompt written notice to such
Subscriber describing in reasonable detail the proposed content of such
disclosure and shall permit such Subscriber to review and comment upon the form
and substance of such disclosure.

 

Section 4.2                                      FIRPTA.  Each of the Aventine
Companies acknowledges that Subscriber may be a foreign entity or have foreign
persons and entities as members, partners or shareholders and that any of the
Aventine Companies may be required to file or cause to be filed in the future
with the IRS certain statements required under Section 1.897-2(g) and Section
1.897-2(h) of the Treasury Regulations.  Each of the Aventine Companies will,
and will cause each of their respective Subsidiaries to, use commercially
reasonable efforts to avoid becoming a “United States real property holding
corporation” within the meaning of Section 897(c)(2) of the IRC.

 

Section 4.3                                      Blue Sky Laws.  The Company
shall, on or before the Closing Date, take such action as the Company reasonably
determines is necessary in order to obtain an exemption for or to qualify the
Common Shares for sale to the Subscribers at the Closing

 

15

--------------------------------------------------------------------------------


 

pursuant to this Agreement under applicable securities or “Blue Sky” laws of the
states of the United States (or to obtain an exemption from such qualification),
and shall provide evidence of any such action so taken to each Subscriber on or
prior to the Closing Date.  The Company shall make all filings and reports
relating to the offer and sale of the Common Shares required under applicable
securities or “Blue Sky” laws of the states of the United States following the
Closing Date, including the filing of a Form D in all applicable jurisdictions.

 

Section 4.4                                      Consents and Approvals.  The
parties hereto shall use their commercially reasonable efforts to obtain all
consents, approvals, notices and filings of any Governmental Authority or third
party that are required in connection with the purchase and sale of the Common
Shares contemplated by this Agreement on or prior to the Closing Date.

 

Section 4.5                                      Form 8-K.  On or prior to 8:30
a.m., New York City time, on the second trading day immediately following the
Closing Date, the Company shall file a Form 8-K with the Commission describing
the terms of and announcing the consummation of the transactions contemplated by
the Equity Documents and the Financing Documents, in the form required by the
Exchange Act, and attaching the executed Equity Documents and the Financing
Documents as required under the U.S. securities laws (the “8-K Filing”), which
8-K Filing shall be in form and substance reasonably satisfactory to the
Subscribers.

 

Section 4.6                                      De-Listing.  After the 8-K
Filing has been filed with, and accepted by, the Commission, the Company shall
file a Form 15 as soon as is practical following the Closing Date, but in no
event after the later of ten (10) days following (a) the Closing Date and (b)
the date on which the Company’s post-effective amendment to its Registration
Statement on Form S-1 (333-132881) is declared effective by the Commission.

 

Section 4.7                                      Cancellation of Existing
Warrants.  The Company shall take such action as is necessary to cancel the
Existing Warrants as a result of the occurrence of the Change of Control (as
defined in the Existing Warrants) resulting from the consummation of the
transactions contemplated by the Equity Documents as promptly as practicable,
but in no event later than twenty (20) days, after the Closing, and upon which
cancellation such Existing Warrants shall be null and void and the Company shall
have been released from all obligations thereunder, in each case as provided in
the Existing Warrants.

 

Section 4.8                                      Issuance of Warrants.  Within
twenty (20) days of the Closing Date, the Company shall issue the Warrants in
accordance with all Applicable Laws on a pro rata basis in respect of the issued
and outstanding Common Stock as of such date (other than the Common Shares
issued pursuant hereto).

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

As a material inducement to the Subscribers to enter into this Agreement and to
purchase the Common Shares, except as set forth in the schedules to be delivered
pursuant to Article V hereof (the “Disclosure Schedules”), the Company
represents and warrants, as of the date hereof and as of the Closing, to each
Subscriber as follows:

 

16

--------------------------------------------------------------------------------


 

Section 5.1                                      Organization; Requisite Power
and Authority; Qualification.  Each Aventine Company (a) is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization as identified in Schedule 5.1, (b) has all requisite power and
authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into the Equity Documents to
which it is a party and to carry out the transactions contemplated thereby, and
(c) is duly qualified or licensed to do business and in good standing (to the
extent such concept is applicable in a particular jurisdiction) in every
jurisdiction where its assets are located and wherever necessary to carry out
its business and operations, except where the failure to have such qualification
or license would not have a Material Adverse Effect.

 

Section 5.2                                      Equity Interests and Ownership.

 

(a)                                  Schedule 5.2(a) sets forth a complete and
accurate list of each of the Aventine Companies and the authorized, treasury and
issued and outstanding Equity Interests in each of the Aventine Companies as of
the date hereof and, in the case of the Company, after giving effect to the
transactions contemplated by the Equity Documents (without giving effect to any
amendments or modifications after the date hereof).  The issued and outstanding
Equity Interests in each Aventine Company have been duly authorized and validly
issued, are fully paid (to the extent required by such Person’s Organizational
Documents in the case of a limited liability company) and non-assessable (except
as provided under Applicable Law in the case of a limited liability company)
and, as of the Closing Date, (i) are owned free and clear of any Liens except
Permitted Liens or as set forth in clause (ii) and (ii) will be free and clear
of any restrictions on Transfer, in each case other than (x) those arising under
Applicable Laws, (y) as set forth in the Equity Documents or the Financing
Documents or (z) as set forth on Schedule 5.2(a).  Schedule 5.2(a) correctly
sets forth the Equity Interests held by each Aventine Company in its respective
Subsidiaries.

 

(b)                                 Other than as set forth in the
Organizational Documents of each Aventine Company, the Equity Documents, the
Financing Documents, the Existing Warrants or the First Amended Joint Plan of
Reorganization under Chapter 11 of the Bankruptcy Code dated January 13, 2010,
as modified prior to the date hereof (together with all related documents, the
“Plan”), no Aventine Company has, and is not bound by, any outstanding
subscriptions, options, warrants, calls, commitments or contracts calling for or
representing preemptive rights, the purchase or issuance of any Equity Interests
in such Aventine Company or the right to purchase or otherwise receive any
Equity Interests in such Aventine Company or relating to the allocation of
earnings of such Aventine Company to which such Equity Interests are entitled.

 

(c)                                  Except as set forth on Schedule 5.2(c), all
of the outstanding Equity Interests in each Aventine Company that is not the
Company are owned beneficially and of record by the Company directly or
indirectly through wholly-owned Subsidiaries of the Company.

 

(d)                                 Except as set forth on Schedule 5.2(d), as
of the date hereof and as of the Closing Date, the Aventine Companies do not own
beneficially and of record, directly or indirectly, any Equity Interests in any
Person (other than one or more other Aventine Companies).

 

17

--------------------------------------------------------------------------------


 

Section 5.3                                      Title; Sufficiency. Each of the
Aventine Companies has good and marketable fee simple or leasehold title, as the
case may be, to all of the material real and personal property required to
conduct their respective businesses as currently conducted, except as would not,
individually or in the aggregate, have a Material Adverse Effect.  Except as set
forth on Schedule 5.3, such real and personal property is held by each such
Aventine Company free and clear of all Liens other than Permitted Liens, and is
not, in the case of real property, subject to any rights-of-way, building or use
restrictions, exceptions, variances, reservations or limitations of any nature
whatsoever except with respect to Permitted Liens.

 

Section 5.4                                      Authority.  The Company has
full power, authority and legal right to enter into this Agreement and the other
Equity Documents to which it is a party and to perform all its respective
obligations hereunder and thereunder.  This Agreement and the other Equity
Documents to which it is a party have been or at the Closing (or at such later
time as contemplated by Section 4.8) will be duly executed and delivered by the
Company, and this Agreement and the other Equity Documents to which it is a
party constitute or at the Closing (or at such later time as contemplated by
Section 4.8) will constitute the legal, valid and binding obligation of the
Company, enforceable in accordance with their terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered at a proceeding
in equity or at law.  The execution, delivery and performance of this Agreement
and of the other Equity Documents (a) are within the Company’s corporate power,
have been duly authorized by all necessary corporate action, are not in
contravention of law or the terms of the Company’s Organizational Documents, or
other applicable documents relating to the Company’s incorporation or to the
conduct of the Company’s business or of any material agreement or undertaking to
which any Aventine Company is a party or by which any Aventine Company is bound
and (b) will not conflict with or violate any law or regulation, or any
judgment, order or decree of any Governmental Authority, (c) will not require
the consent of any Governmental Authority or any other Person, and (d) will not
conflict with, nor result in any breach in any of the provisions of or
constitute a default under or result in the creation of any Lien except
Permitted Liens upon any asset of any Aventine Company under the provisions of
any Contractual Obligation to which such Aventine Company is a party or by which
it or its property is a party or by which it may be bound.

 

Section 5.5                                      Reverse Stock Split.  The
Reverse Stock Split has been duly authorized and prior to the Closing shall have
been effectuated by the Company in accordance with Applicable Laws, such that,
immediately prior to the Closing, the issued and outstanding Capital Stock of
the Company shall consist of approximately 167,146 shares of Common Stock.

 

Section 5.6                                      Warrants.  The Warrants have
been duly authorized by the Company.

 

Section 5.7                                      Transactions with Affiliates.

 

(a)                                  Other than as contemplated under the
Financing Documents and the Equity Documents (and after giving effect thereto),
there is no Indebtedness owing by any Aventine Company to any of its Affiliates
or by any Affiliate of any Aventine Company to such Aventine Company or any
other Aventine Company.

 

18

--------------------------------------------------------------------------------


 

(b)                                 Except as contemplated under the Financing
Documents or the Equity Documents (and after giving effect thereto):

 

(i)                                     no Aventine Company is indebted,
directly or (to the Knowledge of the Company) indirectly, to (A) any of its own
officers, directors, managers, members, partners, 5% or greater equity holders
or employees, (B) the officers, directors, managers, members, partners,
shareholders or employees of any of its Affiliates that the Company has
Knowledge of, or (C) any immediate family members of such officers, directors,
managers, members, partners, shareholders or employees or other Affiliates that
the Company has Knowledge of, except for trade creditors in the ordinary course
of business or, in the case of employees, compensation payable in the ordinary
course of business and reasonable travel and business advances accrued in the
ordinary course of business consistent with past practices;

 

(ii)                                  (A) except as disclosed on Schedule
5.7(b)(ii), no officer, director, manager, member, partner, no immediate family
members of the foregoing, 5% or greater equity holder or employee of any
Aventine Company, and no other Affiliates of any of the foregoing that the
Company has Knowledge of shall be indebted to any Aventine Company in any amount
whatsoever, except in the case of employees, compensation payable in the
ordinary course of business and reasonable travel and business advances accrued
in the ordinary course of business consistent with past practices, (B) no
officer, director (other than any Independent Director), manager, member,
partner, no immediate family member of the forgoing or, to the Knowledge of the
Company, 5% or greater equity holder of any Aventine Company and, to the
Knowledge of the Company, no other Affiliates (other than any Subscriber) shall
have any direct or indirect ownership interests in any Person which competes,
directly or indirectly, with any Aventine Company, and (C) to the Knowledge of
the Company, no employee of any Aventine Company has any direct or indirect
ownership interests in excess of five percent (5%) of any Person which competes,
directly or indirectly, with any Aventine Company; and

 

(iii)                               to the Knowledge of the Company, there are
no voting, stockholder or similar agreements between or among the holders of
Equity Interests in any Aventine Company (other than the Organizational
Documents).

 

(c)                                  Other than as contemplated under the
Financing Documents and the Equity Documents, no officer, director, manager,
member, partner or, to the Knowledge of the Company, 5% or greater equity holder
or employee of any Aventine Company and, to the Knowledge of the Company, no
member and other Affiliate of a member or the immediate family members of any of
the foregoing has any direct or indirect interest in any Contractual Obligation
(whether oral or written), commitment, license, agreement, obligation or
arrangement to which any Aventine Company is a party, other than employment
agreements, incentive awards and director compensation plans.

 

(d)                                 Except as set forth in the Stockholders
Agreement, the Financing Documents or the Plan, or as disclosed on Schedule
5.7(d), no Aventine Company is a party to any agreement relating to the voting
or disposition of the Capital Stock of any other Aventine Company.

 

19

--------------------------------------------------------------------------------


 

(e)                                  Other than as contemplated under the
Financing Documents or the Equity Documents, or as disclosed on Schedule 5.7(e),
no Aventine Company has any outstanding loan or advance of funds to any of its
Affiliates’ officers, directors, employees, members, managers, partners or 5% or
greater equity holders, or to any immediate family member of any of the
foregoing.

 

Section 5.8                                      Shell Company Status. The
Company is not, and has never been, an issuer identified in Rule 144(i)(1).

 

Section 5.9                                      Private Placement.  Neither the
Company or anyone acting on its behalf nor, to the Knowledge of the Company, any
affiliate (as defined in Rule 501(b) of Regulation D under the Securities Act)
of the Company has directly, or through any agent, (i) sold, offered for sale,
solicited offers to buy or otherwise negotiated in respect of, any security (as
defined in the Securities Act) which is or will be integrated with the sale of
the Common Shares in a manner that would require the registration under the
Securities Act of the Common Shares or (ii) offered, solicited offers to buy or
sold the Common Shares by any form of general solicitation or general
advertising (as those terms are used in Regulation D) or in any manner involving
a public offering within the meaning of Section 4(a)(2) of the Securities Act. 
Neither the Company nor any of its predecessors or affiliates (as defined in
Rule 501(b) of Regulation D under the Securities Act) has been subject to any
order, judgment or decree of any court of competent jurisdiction temporarily,
preliminarily or permanently enjoining such person for failure to company with
Rule 503 of Regulation D.  Assuming the truth and accuracy of each Subscriber’s
representations in Article VI, the offer, sale and issuance of the Common Shares
as contemplated by this Agreement are exempt from the registration requirements
of the Securities Act.

 

Section 5.10                                No Litigation.  Other than those
listed on Schedule 5.10, there are no actions, suits, proceedings, claims or
disputes pending or, to the Knowledge of the Company, threatened, at law, in
equity, in arbitration or before any Governmental Authority, by or against any
of the Aventine Companies or against any of their properties or revenues that
(a) purport to affect or pertain to this Agreement, any other Equity Document or
the consummation of the transactions contemplated hereby or thereby, or (b) as
to which there is a reasonable possibility of an adverse determination and that
could reasonably be expected to result in a Material Adverse Effect.

 

Section 5.11                                No Brokers.  Except as set forth on
Schedule 5.11, no broker, finder, agent or similar intermediary is acting, or
has acted, for, or on behalf of, the Aventine Companies in connection with this
Agreement or the transactions contemplated hereby, and no broker, finder, agent
or similar intermediary is entitled to any broker’s, finder’s or similar fee or
other commission in connection therewith based on any agreement, arrangement or
understanding with the Aventine Companies or any action taken by the Aventine
Companies.

 

20

--------------------------------------------------------------------------------


 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES OF THE SUBSCRIBERS

 

Section 6.1                                      Investment Representations. 
Each Subscriber represents and warrants, as of the date hereof and as of the
Closing, to the Company as follows (including Sections 6.2, 6.3 and 6.4):

 

(a)                                  it is acquiring the Common Shares purchased
hereunder or acquired pursuant hereto for its own account and not for the
benefit or account of any other person with the present intention of holding
such Common Shares for purposes of investment;

 

(b)                                 it has no intention of selling and shall not
sell the Common Shares in a distribution in violation of Applicable Laws;

 

(c)                                  it is an “accredited investor” (as such
term is defined in Rule 501(a) of Regulation D), is sophisticated in financial
matters and is able to evaluate the risks and benefits of the investment in the
Common Shares and was not formed for the specific purpose of acquiring the
Common Shares;

 

(d)                                 it is able to bear the economic risk of the
investment in the Common Shares for an indefinite period of time because the
Common Shares have not been registered under the Securities Act and, therefore,
cannot be sold unless subsequently registered under the Securities Act or any
exemption from such registration is available;

 

(e)                                  it understands and acknowledges that
(i) the Common Shares being acquired by it have not been registered under the
Securities Act or the securities laws of any state, in reliance on one or more
exemptions therefrom for transactions not involving a public offering, (ii) the
Common Shares are being offered only in a transaction not involving any public
offering within the meaning of the Securities Act, (iii) if it decides to
resell, pledge or otherwise transfer the Common Shares such securities may be
resold, pledged or transferred only (A) to the Company, (B) pursuant to an
effective registration statement under the Securities Act or (C) pursuant to an
available exemption from the registration requirements of the Securities Act and
applicable state securities laws and the laws of any other applicable
jurisdiction, subject, at all times, in all cases, to compliance with applicable
state and federal securities laws and the Stockholders Agreement, and (iv) the
transferee will, and each subsequent holder is required to, notify any
subsequent transferee of the Common Shares from it of the resale restrictions
referred to in clause (iii) of this paragraph; and

 

(f)                                    if the Common Shares are issued in
certificated form or by book-entry record, each certificate or book-entry record
representing Common Shares will contain a legend substantially in the form set
forth in Section 7.2.

 

Section 6.2                                      Authority.  Such Subscriber has
full power, authority and legal right to enter into this Agreement and the other
Equity Documents to which it is a party and to perform all its respective
obligations hereunder and thereunder.  This Agreement and each of the other
Equity Documents to which it is a party have been or at the Closing will be duly
executed

 

21

--------------------------------------------------------------------------------


 

and delivered by such Subscriber; this Agreement and each of the other Equity
Documents to which it is a party constitute or at the Closing will constitute
the legal, valid and binding obligation of such Subscriber, enforceable in
accordance with their terms, except as such enforceability may be limited by any
applicable bankruptcy, insolvency, moratorium or similar laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered at a proceeding in equity or at law.  The
execution, delivery and performance of this Agreement and of the other Equity
Documents (a) are within such Subscriber’s corporate or other entity power, have
been duly authorized by all necessary corporate or other entity action, are not
in contravention of law or the terms of its Organizational Documents, or other
applicable documents relating to its incorporation or formation or to the
conduct of its business or of any material agreement or undertaking to which it
is a party or by which it is bound and (b) will not conflict with or violate any
law or regulation, or any judgment, order or decree of any Governmental
Authority, (c) will not require the consent of any Governmental Authority or any
other Person, and (d) will not conflict with, nor result in any breach in any of
the provisions of or constitute a default under or result in the creation of any
Lien except Permitted Liens upon any of its assets under the provisions of any
Contractual Obligation to which it is a party or by which it or its property is
a party or by which it may be bound.

 

Section 6.3                                      No Litigation.  Other than
those listed on Schedule 6.3, there are no actions, suits, proceedings, claims
or disputes pending or, to the knowledge of such Subscriber, threatened, at law,
in equity, in arbitration or before any Governmental Authority, by or against
any such Subscriber or against any of its properties or revenues that
(a) purport to affect or pertain to this Agreement, any other Equity Document or
the consummation of the transactions contemplated hereby or thereby, or (b) as
to which there is a reasonable possibility of an adverse determination and that
could reasonably be expected to result in a material adverse effect upon the
business, assets, operations, property, condition (financial or otherwise) or
material agreements of such Subscriber or the ability of such Subscriber to
perform its obligations hereunder.

 

Section 6.4                                      No Brokers.  No broker, finder,
agent or similar intermediary is acting, or has acted, for, or on behalf of, any
Subscriber in connection with this Agreement or the transactions contemplated
hereby, and no broker, finder, agent or similar intermediary is entitled to any
broker’s, finder’s or similar fee or other commission in connection therewith
based on any agreement, arrangement or understanding with such Subscriber or any
action taken by such Subscriber.

 

ARTICLE VII

 

MISCELLANEOUS

 

Section 7.1                                      Survival of Representations and
Warranties.  None of the representations and warranties contained herein or made
in writing by any party in connection herewith shall survive the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby.

 

Section 7.2                                      Expenses.  Except as otherwise
expressly set forth herein or in the Financing Documents, each party hereto
shall pay its own costs and expenses (including all

 

22

--------------------------------------------------------------------------------


 

legal, accounting, broker, finder and investment banker fees) relating to this
Agreement and the other Equity Documents, the negotiations leading up to this
Agreement and the other Equity Documents and the transactions contemplated
hereby and thereby; provided, that the Company reimburse the Subscribers for
their reasonable and documented out-of-pocket fees and expenses incurred by the
Subscribers in connection with the preparation and negotiation of, and
consummation of the transactions contemplated by, the Equity Documents.

 

Section 7.3                                      Legends.  Any certificates or
book-entry records representing Common Shares shall have the following legend
endorsed conspicuously thereupon:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE STOCKHOLDERS
AGREEMENT, DATED AS OF SEPTEMBER 24, 2012, AMONG THE COMPANY AND THE OTHER
PARTIES THERETO, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY. 
NO TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION OF THE
SECURITIES REPRESENTED HEREBY MAY BE MADE EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF SUCH AGREEMENT.  THE HOLDER OF THESE SECURITIES, BY ACCEPTANCE OF
THIS CERTIFICATE, AGREES TO BE BOUND BY ALL OF THE PROVISIONS OF SUCH
AGREEMENT, INCLUDING THE TRANSFER RESTRICTIONS AND THE FORCED SALE PROVISIONS
CONTAINED THEREIN.

 

THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, AND NO INTEREST HEREIN MAY BE SOLD, OFFERED, ASSIGNED,
DISTRIBUTED, PLEDGED OR OTHERWISE TRANSFERRED UNLESS (A) THERE IS AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT COVERING ANY SUCH TRANSACTION OR (B) THE
COMPANY AND ITS COUNSEL ARE OTHERWISE SATISFIED THAT SUCH TRANSACTION IS EXEMPT
FROM SUCH REGISTRATION AND IN COMPLIANCE WITH ALL STATE SECURITIES LAWS.”

 

The requirement imposed by this Section 7.2 to include the second paragraph of
the legend set forth above shall cease and terminate as to any particular Common
Shares (a) when, in the written opinion of legal counsel reasonably satisfactory
to the Company, such legend is no longer required in order to assure compliance
by the Company with the Securities Act or (b) when such Shares have been
effectively registered under the Securities Act or Transferred pursuant to
Rule 144.  Whenever (x) such requirement shall cease and terminate as to any
Common Shares or (y) such Common Shares shall be transferable under paragraph
(b)(1) of Rule 144, the holder thereof shall be entitled to receive from the
Company, without expense, new certificates or book-entry records not bearing the
second paragraph of the legend set forth in this

 

23

--------------------------------------------------------------------------------


 

Section 7.2 hereof (so long as such Subscriber remains a non-affiliate of the
Company within the meaning of Rule 144).

 

Section 7.4                                      Successors and Assigns.  Except
as otherwise expressly provided herein, all covenants and agreements contained
in this Agreement by or on behalf of any of the parties hereto shall bind and
inure to the benefit of the respective successors and assigns of the parties
hereto whether so expressed or not.  The rights and obligations of each
Subscriber under this Agreement shall be assignable (a) to any of such
Subscriber’s Affiliates or (b) to any other Person, in each case with the prior
written consent of the Company.

 

Section 7.5                                      Entire Agreement.  This
Agreement and the other Equity Documents constitute the entire agreement and
understanding among the parties with respect to the subject matter hereof and
supersedes all prior oral and written, and all contemporaneous oral, agreements
and understandings relating to the subject matter hereof.

 

Section 7.6                                      Notices.  All notices,
requests, demands and other communications which are required or may be given
under this Agreement shall be in writing and shall be deemed to have been duly
given if transmitted by telecopier with receipt acknowledged by the recipient,
or upon delivery, if delivered personally or by recognized commercial courier
with receipt acknowledged, or upon receipt if mailed by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

 

 

If to any of the Aventine Companies:

 

 

 

c/o Aventine Renewable Energy Holdings, Inc.

 

One Lincoln Centre

 

5400 LBJ Freeway, Suite 450

 

Dallas, Texas 75240

 

Attention: John Castle

 

Telephone: (214) 451-6750

 

Telecopier: (214) 451-6799

 

 

 

with a copy to:

 

 

 

Akin Gump Strauss Hauer & Feld LLP

 

One Bryant Park

 

New York, New York 10036

 

Attention: Ackneil M. Muldrow, III

 

Telephone: (212) 8872-1064

 

Telecopier: (212) 872-1992

 

 

 

If to any Subscriber, to the address set forth on Schedule 1 hereto

 

 

 

with a copy to:

 

 

 

Schulte Roth & Zabel LLP

 

919 Third Avenue

 

24

--------------------------------------------------------------------------------


 

 

New York, New York 10022

 

Attention:

Michael Littenberg, Esq.

 

 

Daniel Oshinsky, Esq.

 

Telephone: (212) 756-2000

 

Telecopier: (212) 593-5955

 

or at such other address or addresses as such party may specify by written
notice given in accordance with this Section 7.6.

 

Section 7.7                                      Construction and
Interpretation.  The headings in this Agreement are for convenience of reference
only, do not constitute a part of this Agreement and are not to be considered in
construing or interpreting this Agreement.  All section, preamble, recital,
exhibit, schedule, disclosure schedule, annex, clause and party references
contained in this Agreement are to this Agreement unless otherwise stated. 
Unless the context of this Agreement clearly requires otherwise, the use of the
words “include,” “includes” or “including” is not limiting and shall be deemed
to be followed by “without limitation” and the use of the word “or” has the
inclusive meaning represented by the phrase “and/or.”  References in this
Agreement to any agreement, other document or law “as amended” or “as amended
from time to time,” or amendments of any document or law, shall include any
amendments, supplements, restatements, replacements, renewals, refinancings or
other modifications.  Wherever required by the context of this Agreement, the
masculine, feminine and neuter gender shall each include the other.  This
Agreement has been negotiated by, and entered into between or among, Persons
that are sophisticated and knowledgeable in business matters.  Accordingly, any
rule of law or legal decision that would require interpretation of this
Agreement against the party that drafted it shall not be applicable and is
irrevocably and unconditionally waived.  All provisions of this Agreement shall
be construed in accordance with their fair meaning, and not strictly for or
against any party.

 

Section 7.8                                      Severability.  If any provision
of this Agreement is held to be illegal, invalid, or unenforceable under present
or future Applicable Laws during the term thereof, such provision shall be fully
severable, this Agreement shall be construed and enforced as if such illegal,
invalid, or unenforceable provision had never comprised a part thereof, and the
remaining provisions thereof shall remain in full force and effect and shall not
be affected by the illegal, invalid, or unenforceable provision or by its
severance therefrom.  Furthermore, in lieu of such illegal, invalid, or
unenforceable provision there shall be added automatically as a part of this
Agreement a legal, valid, and enforceable provision as similar in terms to the
illegal, invalid, or unenforceable provision as may be possible.

 

Section 7.9                                      Counterparts.  This Agreement
may be executed in multiple counterparts with the same effect as if all signing
parties had signed the same document.  All counterparts shall be construed
together and constitute the same instrument.  This Agreement, and the other
Equity Documents, to the extent signed and delivered by means of a facsimile
machine or electronic delivery (i.e., by email of a PDF signature page), shall
be treated in all manner and respects as an original agreement or instrument and
shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person.  At the request of any
party hereto or to any such agreement or instrument, each other party hereto or
thereto shall re-execute original forms thereof and deliver them to all other
parties.  No party

 

25

--------------------------------------------------------------------------------


 

hereto or to any such agreement or instrument shall raise the use of a facsimile
machine or electronic delivery to deliver a signature or the fact that any
signature or agreement or instrument was transmitted or communicated through the
use of a facsimile machine or by electronic delivery as a defense to the
formation or enforceability of a contract and each such party forever waives any
such defense.

 

Section 7.10                                Waivers and Amendments.  Except as
specifically contemplated by Section 3.5, neither this Agreement nor any
provision hereof may be changed, waived, discharged or terminated orally or by
course of dealing, but only by a statement in writing signed by the Company and
each Subscriber, which change, waiver, discharge or termination shall bind both
the Company and each such Subscriber.

 

Section 7.11                                Remedies.

 

(a)                                  The Company and each Subscriber shall have
all remedies available at law, in equity or otherwise in the event of any breach
or violation of this Agreement or any default hereunder by the Company or each
such Subscriber.  The parties acknowledge and agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and, in addition to any other remedies which may be
available, each of the parties hereto shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement or to enforce specifically the
performance of the terms and provisions hereof and, in addition, to such other
equitable remedies (including preliminary or temporary relief) as may be
appropriate in the circumstances.

 

(b)                                 None of the rights, powers or remedies
conferred under this Agreement shall be mutually exclusive, and each such right,
power or remedy shall be cumulative and in addition to any other right, power or
remedy whether conferred by this Agreement or now or hereafter available at law,
in equity, by statute or otherwise.

 

Section 7.12                                Governing Law.  IN ALL
RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN THAT STATE (WITHOUT REGARD TO THE CHOICE OF LAW OR CONFLICTS OF LAW
PROVISIONS THEREOF OTHER THAN N.Y. GEN. OBLIG. LAW §5-1401).

 

Section 7.13                                Consent to Jurisdiction and Venue. 
THE PARTIES HEREBY CONSENT AND AGREE THAT ALL ACTIONS, SUITS, PROCEEDINGS,
CLAIMS OR DISPUTES ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER EQUITY DOCUMENT SHALL BE TRIED AND LITIGATED IN ANY FEDERAL COURT OF THE
SOUTHERN DISTRICT OF NEW YORK OR ANY STATE COURT LOCATED IN NEW YORK COUNTY,
STATE OF NEW YORK, WHICH COURTS SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND
DETERMINE ANY AND ALL CLAIMS, CONTROVERSIES AND DISPUTES ARISING OUT OF THIS
AGREEMENT OR ANY OTHER MATTER ARISING OUT OF OR RELATED TO THIS AGREEMENT.

 

26

--------------------------------------------------------------------------------


 

THE PARTIES HEREBY (A) IRREVOCABLY SUBMIT TO THE JURISDICTION OF ANY FEDERAL
COURT OF THE SOUTHERN DISTRICT OF NEW YORK OR ANY STATE COURT LOCATED IN NEW
YORK COUNTY, STATE OF NEW YORK, AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN
ANY ACTION, SUIT, PROCEEDING, CLAIM OR DISPUTE COMMENCED IN ANY SUCH COURT,
(B) WAIVE ANY RIGHT THEY MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS
OR ANY OBJECTION THAT SUCH PERSON MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION OR IMPROPER VENUE AND (C) CONSENT TO THE GRANTING OF SUCH LEGAL OR
EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.  THE PARTIES HEREBY
WAIVE PERSONAL SERVICE OF THE SUMMONS, COMPLAINT OR OTHER PROCESS ISSUED IN ANY
SUCH ACTION, SUIT, PROCEEDING, CLAIM OR DISPUTE AND AGREE THAT SERVICE OF SUCH
SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL
ADDRESSED TO SUCH PARTY AT THE ADDRESS SET FORTH IN SECTION 7.6 (NOTICES) AND
THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF SUCH PERSON’S
ACTUAL RECEIPT THEREOF OR FIVE (5) DAYS AFTER DEPOSIT IN THE UNITED STATES
MAILS, PROPER POSTAGE PREPAID.

 

TO THE EXTENT PERMITTED UNDER THE APPLICABLE LAWS OF ANY SUCH JURISDICTION, THE
PARTIES HEREBY EXPRESSLY WAIVE, IN RESPECT OF ANY SUCH ACTION, SUIT, PROCEEDING,
CLAIM OR DISPUTE, THE JURISDICTION OF ANY OTHER COURT OR COURTS THAT NOW OR
HEREAFTER, BY REASON OF SUCH PERSON’S PRESENT OR FUTURE DOMICILE, OR OTHERWISE,
MAY BE AVAILABLE TO IT.

 

Section 7.14                                Waiver of Jury Trial.  BECAUSE
DISPUTES ARISING IN CONNECTION WITH COMPLEX FINANCIAL TRANSACTIONS ARE MOST
QUICKLY AND ECONOMICALLY RESOLVED BY AN EXPERIENCED AND EXPERT PERSON AND THE
COMPANY AND EACH SUBSCRIBER WISH APPLICABLE LAWS TO APPLY (RATHER THAN
ARBITRATION RULES), THE PARTIES HERETO DESIRE THAT THEIR DISPUTES BE RESOLVED BY
A JUDGE APPLYING SUCH APPLICABLE LAWS.  THEREFORE, TO ACHIEVE THE BEST
COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, AND
UNDERSTANDING THEY ARE WAIVING A CONSTITUTIONAL RIGHT, EACH PARTY WAIVES ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING, CLAIM OR DISPUTE
BROUGHT TO RESOLVE ANY DISPUTE, WHETHER IN CONTRACT, TORT OR OTHERWISE, ARISING
OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO, THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 7.15                                Fiduciary Matters.  Notwithstanding
anything herein to the contrary, nothing in this Agreement shall (a) be deemed
to prevent any directors of the Company (in such person’s capacity as a director
of the Company) from taking any action, or refraining from taking any action, to
the extent required, based upon written legal advice of counsel, to comply with
any fiduciary duty under Applicable Laws or (b) require the Company to take any
action, or refrain from taking any action, to the extent required, based upon
written legal advice of counsel, to comply with any fiduciary obligations under
Applicable Law.

 

27

--------------------------------------------------------------------------------


 

[Remainder of page intentionally left blank]

 

28

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Subscription Agreement
on the date first written above.

 

 

 

AVENTINE RENEWABLE ENERGY HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ John Castle

 

 

 

Name:

John Castle

 

 

 

Title:

Chief Executive Officer

 

Signature Page to Subscription Agreement

 

--------------------------------------------------------------------------------


 

 

 

LJR CAPITAL L.P.

 

 

 

 

 

 

 

By:

 

 

 

 

 

/s/ Lawrence B. Gill

 

 

 

Name:

Lawrence B. Gill

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

ALJ CAPITAL I, L.P.

 

 

 

 

 

 

 

By:

 

 

 

 

 

/s/ Lawrence B. Gill

 

 

 

Name:

Lawrence B. Gill

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

ALJ CAPITAL II, L.P.

 

 

 

 

 

 

 

By:

 

 

 

 

 

/s/ Lawrence B. Gill

 

 

 

Name:

Lawrence B. Gill

 

 

 

Title:

Authorized Signatory

 

Signature Page to Subscription Agreement

 

--------------------------------------------------------------------------------


 

 

 

ALLIANCEBERNSTEIN STRATEGIC OPPORTUNITIES FUND, L.P.

 

 

 

 

 

 

 

By:

AllianceBernstein, L.P.,

 

 

 

as Investment Adviser

 

 

 

 

 

 

 

/s/ Jack Kelley

 

 

 

Name:

Jack Kelley

 

 

 

Title:

SVP

 

 

 

 

 

 

 

 

 

 

 

 

ALLIANCEBERNSTEIN EVENT DRIVEN OPPORTUNITIES FUND (DELAWARE), L.P.

 

 

 

 

 

 

 

By:

AllianceBernstein, L.P.,

 

 

 

as Investment Adviser

 

 

 

 

 

 

 

/s/ Jack Kelley

 

 

 

Name:

Jack Kelley

 

 

 

Title:

SVP

 

Signature Page to Subscription Agreement

 

--------------------------------------------------------------------------------


 

 

 

ALTAI CAPITAL MASTER FUND, LTD.

 

 

 

 

 

 

 

By:

Altai Capital Management, L.P.,

 

 

 

as Investment Adviser

 

 

 

 

 

 

 

/s/ Toby E. Symonds

 

 

 

Name:

Toby E. Symonds

 

 

 

Title:

Managing Principal of the Investment Adviser to Altai Capital Master Fund, Ltd.

 

Signature Page to Subscription Agreement

 

--------------------------------------------------------------------------------


 

 

 

APOLLO INVESTMENT CORPORATION

 

 

 

 

 

 

 

By:

Apollo Investment Management, L.P., as Advisor

 

 

By:

ACC Management, LLC, as its General Partner

 

 

 

 

 

 

 

/s/ Ted J. Goldthorpe

 

 

 

Name:

Ted J. Goldthorpe

 

 

 

Title:

Chief Investment Officer

 

Signature Page to Subscription Agreement

 

--------------------------------------------------------------------------------


 

 

 

CREDIT SUISSE SECURITIES (USA) LLC

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

/s/ Michael Wotanowski

 

 

 

Name:

Michael Wotanowski

 

 

 

Title:

Authorized Signatory

 

Signature Page to Subscription Agreement

 

--------------------------------------------------------------------------------


 

 

 

MIDTOWN ACQUISITIONS L.P.

 

 

 

 

 

By:

Midtown Acquisitions GP LLC, its general partner

 

 

 

 

 

 

 

/s/ Avram Z. Friedman

 

 

 

Name:

Avram Z. Friedman

 

 

 

Title:

Manager

 

Signature Page to Subscription Agreement

 

--------------------------------------------------------------------------------


 

 

 

MACQUARIE CAPITAL (USA) INC.,

 

 

 

 

 

 

By:

 

 

 

 

/s/ Robert M. Perdock

 

 

 

Name:

Robert M. Perdock

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Vincent Basulto

 

 

 

Vincent Basulto

 

 

 

Managing Director

 

Signature Page to Subscription Agreement

 

--------------------------------------------------------------------------------


 

 

 

REDWOOD MASTER FUND, LTD.

 

 

 

 

 

 

 

By:

REDWOOD CAPITAL MANAGEMENT, LLC,

 

 

 

its Investment Advisor

 

 

 

 

 

 

 

 

/s/ Jed Nussbaum

 

 

 

Name:

Jed Nussbaum

 

 

 

Title:

Authorized Signatory

 

Signature Page to Subscription Agreement

 

--------------------------------------------------------------------------------


 

 

ROCHDALE FIXED INCOME PORTFOLIOS

 

 

 

 

By:

Seix Investment Advisors LLC,

in its capacity as Sub-Adviser

 

 

 

 

 

/s/ George Goudelias

 

 

Name:  George Goudelias

 

 

Title:    Managing Director

 

 

 

 

 

 

 

RIDGEWORTH SEIX FLOATING RATE HIGH INCOME FUND

 

 

 

 

By:

Seix Investment Advisors LLC,

in its capacity as Sub-Adviser

 

 

 

 

 

/s/ George Goudelias

 

 

Name:  George Goudelias

 

 

Title:    Managing Director

 

 

 

 

 

 

 

RIDGEWORTH HIGH INCOME FUND

 

 

 

 

By:

Seix Investment Advisors LLC

in its capacity as Sub-Adviser

 

 

 

 

 

/s/ Brian Nold

 

 

Name:  Brian Nold

 

 

Title:    Managing Director

 

 

 

 

 

 

 

SEIX MULTI-SECTOR ABSOLUTE RETURN FUND LP

 

 

 

 

By:

Seix Investment Advisors LLC,

in its capacity as Investment Manager

 

 

 

 

 

/s/ Michael Kirkpatrick

 

 

Name:  Michael Kirkpatrick

 

 

Title:    Managing Director

 

Signature Page to Subscription Agreement

 

--------------------------------------------------------------------------------


 

 

UNIVERSITY OF ROCHESTER

 

 

 

 

By:

Seix Investment Advisors LLC,

in its capacity as Investment Manager

 

 

 

 

 

/s/ George Goudelias

 

 

Name:  George Goudelias

 

 

Title:    Managing Director

 

Signature Page to Subscription Agreement

 

--------------------------------------------------------------------------------


 

 

 

SENATOR GLOBAL OPPORTUNITY MASTER FUND L.P.

 

 

 

 

By:

/s/  Senator Master GP LLC,

 

 

its general partner

 

 

 

 

 

 

 

 

/s/ Evan Gartenlaub

 

 

Name:   Evan Gartenlaub

 

 

Title:     General Counsel

 

Signature Page to Subscription Agreement

 

--------------------------------------------------------------------------------


 

 

TPG CREDIT OPPORTUNITIES INVESTORS, L.P.

 

 

 

 

By:

TPG Credit Opportunities Fund GP, L.P.

Its General Partner

 

 

 

 

 

/s/ Julie K. Braun

 

 

Name:  Julie K. Braun

 

 

Title:   Vice President

 

 

 

 

 

 

 

TPG CREDIT STRATEGIES FUND, L.P.

 

 

 

 

By:

TPG Credit Strategies GP, L.P.

Its General Partner

 

 

 

 

 

/s/ Julie K. Braun

 

 

Name:  Julie K. Braun

 

 

Title:   Vice President

 

 

 

 

 

 

 

TPG CREDIT STRATEGIES FUND II, L.P.

 

 

 

 

By:

TPG Credit Strategies II GP., L.P.

Its General Partner

 

 

 

 

 

/s/ Julie K. Braun

 

 

Name:  Julie K. Braun

 

 

Title:   Vice President

 

 

 

 

 

 

 

TCS II OPPORTUNITIES, L.P.

 

 

 

 

By:

TPG Credit Strategies II GP, L.P.

Its General Partner

 

 

 

 

 

/s/ Julie K. Braun

 

 

Name:  Julie K. Braun

 

 

Title:   Vice President

 

Signature Page to Subscription Agreement

 

--------------------------------------------------------------------------------


 

 

TPG CREDIT OPPORTUNITIES FUND L.P.

 

 

 

 

By:

TPG Credit Opportunities Fund GP, LP

Its General Partner

 

 

 

 

 

/s/ Julie K. Braun

 

 

Name:  Julie K. Braun

 

 

Title:   Vice President

 

Signature Page to Subscription Agreement

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Subscriber Schedule

 

Name
(1)

 

Address
(2)

 

Aggregate
Amount of
Indebtedness
Under the
Original
Term Loan
To Be
Retired,
Canceled or
Forgiven as
Purchase
Price
(3)

 

Aggregate
Amount of
Indebtedness
Under the
New Term
Loan to be
Funded as
Purchase
Price
(4)

 

Aggregate
Number
of
Common
Shares To
Be
Acquired
(5)

 

Percentage of
Common Stock
Issued and
Outstanding
Immediately
Following the
Closing
(6)

 

ALJ Capital

 

6300 Wilshire Blvd., Suite 700, Los Angeles, CA 90048

 

 

 

$

1,550,000

 

 

 

 

 

ALJ Capital I, L.P.

 

 

 

$

510,668

 

$

134,500

 

9,018

 

0.3815422889

%

ALJ Capital II, L.P.

 

 

 

$

2,782,424

 

$

713,500

 

49,133

 

2.0787666089

%

LJR Capital L.P.

 

 

 

$

2,672,655

 

$

702,000

 

47,195

 

1.9967718256

%

Alliance Capital

 

1345 Avenue of the Americas, New York, NY 10105

 

 

 

$

550,000

 

 

 

 

 

AllianceBernstein Event Driven Opportunities Fund (Delaware), L.P.

 

 

 

$

592,815

 

$

157,849.29

 

10,468

 

0.4428902950

%

AllianceBernstein Strategic Opportunities Fund, L.P.

 

 

 

$

1,472,753

 

$

392,150.71

 

26,007

 

1.1003293753

%

Altai Capital

 

152 West 57th 

 

 

 

$

1,050,000

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

Name
(1)

 

Address
(2)

 

Aggregate
Amount of
Indebtedness
Under the
Original
Term Loan
To Be
Retired,
Canceled or
Forgiven as
Purchase
Price
(3)

 

Aggregate
Amount of
Indebtedness
Under the
New Term
Loan to be
Funded as
Purchase
Price
(4)

 

Aggregate
Number
of
Common
Shares To
Be
Acquired
(5)

 

Percentage of
Common Stock
Issued and
Outstanding
Immediately
Following the
Closing
(6)

 

Management

 

Street, 10th Floor, New York, NY 10019

 

 

 

 

 

 

 

 

 

Altai Capital Master Fund, Ltd.

 

 

 

$

4,113,398

 

$

1,050,000

 

72,636

 

3.0731543241

%

Apollo / Stone Tower

 

9 West 57TH Street, 37th Floor, New York, NY 10019

 

 

 

$

3,850,000

 

 

 

 

 

Apollo Investment Corporation

 

 

 

$

14,839,067

 

$

3,850,000

 

262,036

 

11.0864731877

%

Credit Suisse

 

11 Madison Ave., New York, NY 10010

 

 

 

$

150,000

 

 

 

 

 

Credit Suisse Securities (USA) LLC

 

 

 

$

587,628

 

$

150,000

 

10,377

 

0.4390401787

%

DK Partners

 

65 East 55th Street, 19th Floor, New York, NY 10022

 

 

 

$

9,150,000

 

 

 

 

 

Midtown Acquisitions L.P.

 

 

 

$

35,562,557

 

$

9,150,000

 

627,982

 

26.5692714184

%

Macquarie Group

 

125 West 55th Street, New York, NY 10019

 

 

 

$

2,200,000

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

Name
(1)

 

Address
(2)

 

Aggregate
Amount of
Indebtedness
Under the
Original
Term Loan
To Be
Retired,
Canceled or
Forgiven as
Purchase
Price
(3)

 

Aggregate
Amount of
Indebtedness
Under the
New Term
Loan to be
Funded as
Purchase
Price
(4)

 

Aggregate
Number
of
Common
Shares To
Be
Acquired
(5)

 

Percentage of
Common Stock
Issued and
Outstanding
Immediately
Following the
Closing
(6)

 

Macquarie Capital (USA) Inc.

 

 

 

$

8,539,019

 

$

2,200,000

 

150,786

 

6.3796003072

%

Redwood Capital Management

 

910 Sylvan Ave., Englewood Cliffs, NJ 07632

 

 

 

$

3,650,000

 

 

 

 

 

Redwood Master Fund, Ltd.

 

 

 

$

14,140,978

 

$

3,650,000

 

249,709

 

10.5649305181

%

Senator Investment Group

 

510 Madison Avenue, 28th Floor, New York, New York 10022

 

 

 

$

1,200,000

 

 

 

 

 

Senator Global Opportunity Master Fund, L.P.

 

 

 

$

4,701,026

 

$

1,200,000

 

83,013

 

3.5121945028

%

Seix Advisors

 

10 Mountainview Road, Suite C-200, Upper Saddle River, NJ 07458

 

 

 

$

0

 

 

 

 

 

Ridgeworth Seix Floating Rate High Income Fund

 

 

 

$

8,353,143

 

$

0

 

69,044

 

2.9211805049

%

Ridgeworth High Income Fund

 

 

 

$

6,409,567

 

$

0

 

52,979

 

2.2414869064

%

 

3

--------------------------------------------------------------------------------


 

Name
(1)

 

Address
(2)

 

Aggregate
Amount of
Indebtedness
Under the
Original
Term Loan
To Be
Retired,
Canceled or
Forgiven as
Purchase
Price
(3)

 

Aggregate
Amount of
Indebtedness
Under the
New Term
Loan to be
Funded as
Purchase
Price
(4)

 

Aggregate
Number
of
Common
Shares To
Be
Acquired
(5)

 

Percentage of
Common Stock
Issued and
Outstanding
Immediately
Following the
Closing
(6)

 

Rochdale Fixed Income Portfolios

 

 

 

$

464,226

 

$

0

 

3,837

 

0.1623395168

%

Seix Multi-Sector Absolute Return Fund LP

 

 

 

$

587,628

 

$

0

 

4,857

 

0.2054946659

%

University of Rochester

 

 

 

$

58,763

 

$

0

 

486

 

0.0205621593

%

TPG

 

4600 Wells Fargo Center, 90 South Seventh Street, Minneapolis, MN 55402

 

 

 

$

6,650,000

 

 

 

 

 

TCS II Opportunities, L.P.

 

 

 

$

1,111,946

 

 

 

19,635

 

0.8307366203

%

TPG Credit Opportunities Fund L.P.

 

 

 

$

2,631,399

 

 

 

46,467

 

1.9659708957

%

TPG Credit Opportunities Investors, L.P.

 

 

 

$

2,938,141

 

 

 

51,883

 

2.1951162756

%

TPG Credit Strategies Fund II, L.P.

 

 

 

$

17,420,495

 

 

 

307,620

 

13.0150852632

%

TPG Credit Strategies Fund, L.P.

 

 

 

$

1,762,885

 

 

 

31,130

 

1.3170782272

%

TCS II Debt Solutions II (Offshore), LLC

 

 

 

 

 

$

6,317,500

 

0

 

0

 

 

4

--------------------------------------------------------------------------------


 

Name
(1)

 

Address
(2)

 

Aggregate
Amount of
Indebtedness
Under the
Original
Term Loan
To Be
Retired,
Canceled or
Forgiven as
Purchase
Price
(3)

 

Aggregate
Amount of
Indebtedness
Under the
New Term
Loan to be
Funded as
Purchase
Price
(4)

 

Aggregate
Number
of
Common
Shares To
Be
Acquired
(5)

 

Percentage of
Common Stock
Issued and
Outstanding
Immediately
Following the
Closing
(6)

 

TCS II Opportunities Debt Solutions II (Offshore), LLC

 

 

 

 

 

$

332,500

 

0

 

0

 

 

5

--------------------------------------------------------------------------------


 

Exhibit A

 

Stockholders Agreement

 

A-1

--------------------------------------------------------------------------------


 

Exhibit B

 

Registration Rights Agreement

 

B-1

--------------------------------------------------------------------------------


 

Exhibit C

 

Amended and Restated Bylaws

 

C-1

--------------------------------------------------------------------------------


 

Exhibit D

 

Amended and Restated Certificate of Incorporation

 

D-1

--------------------------------------------------------------------------------


 

Exhibit E

 

Form of Opinion of Akin Gump Strauss Hauer &Feld LLP

 

E-1

--------------------------------------------------------------------------------


 

Exhibit F

 

Warrant Agreement

 

F-1

--------------------------------------------------------------------------------